163 S.W.3d 483 (2005)
Leo NICHOLS, Claimant/Respondent,
v.
W & L STEEL ERECTORS, Employer/Appellant, and
Safeco Insurance Company, Insurer/Appellant.
No. ED 84731.
Missouri Court of Appeals, Eastern District, Division Two.
May 3, 2005.
Rick L. Montgomery, Atwill & Montgomery, L.L.C., Columbia, MO, for respondent Leo Nichols.
Earl D. Kraus, Jefferson City, MO, for respondent Treasurer of MO as Custodian of Second Injury Fund.
William E. Paasch, Sunset Hills, MO, for appellants.
Before PATRICIA L. COHEN, P.J., KATHIANNE KNAUP CRANE, J., and ROBERT G. DOWD, JR., J.

ORDER
PER CURIAM.
Employer and insurer appeal from the final award of the Labor and Industrial Relations Commission affirming the award of the Administrative Law Judge. We affirm. The findings and conclusions of the Commission are not clearly erroneous, and an extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our order affirming the judgment pursuant to Rule 84.16(b).
Claimant's motions to strike employer's and insurer's brief, to dismiss the appeal, and for sanctions are denied as moot.